Citation Nr: 1637384	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating prior to August 19, 2013 and in excess of 10 percent from August 19, 2013 for herpes simplex virus II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service in the Army from October 1977 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that granted service connection for herpes simplex virus II and assigned an initial 0 percent (noncompensable) rating effective March 22, 2000.  A March 2014 rating decision increased the rating to 10 percent effective August 19, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's herpes simplex virus II has been evaluated under Diagnostic Code 7899-7820.  38 C.F.R. § 4.118 (2015).  Thus, his disability has been evaluated by analogy under Diagnostic Code 7820 for infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases).  38 C.F.R. §§ 4.20, 4.27 (2015).  The rating criteria pertaining to skin disabilities were revised effective August 30, 2002.  The effective date of service connection for herpes simplex virus II is March 22, 2000.  However, the AOJ applied only the revised rating criteria.  Due process requires that the AOJ also adjudicate the claim under the rating criteria in effect prior to August 30, 2002.

While the rating criteria were again revised effective October 23, 2008, those rating criteria are applied only when the Veteran specifically requests that his disability be evaluated under those rating criteria.  In this case, the Veteran has not made such a request and thus they are not applicable.  

Prior to readjudicating the Veteran's claim, the AOJ should have the medical records from Dr. Latoni-Cabanillas translated.  Those records were received in March 2010 and November 2011.  Based on the translations, the AOJ should conduct any further development deemed warranted.

Lastly, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his herpes simplex virus II since the issuance of the March 2014 supplemental statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

1.  Translate the medical records from Dr. Latoni-Cabanillas received in March 2010 and November 2011.  Based on the translations, conduct any further development deemed warranted.

2.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his herpes simplex virus II since the issuance of the March 2014 supplemental statement of the case.  Obtain all adequately identified records.

3.  Readjudicate the claim with consideration of the rating criteria pertaining to skin disabilities in effect both prior to August 30, 2002 and from August 30, 2002 to October 22, 2008.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

